Citation Nr: 0522469	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  01-08 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
postoperative residuals of a perirectal abscess, claimed to 
have resulted from Department of Veterans Affairs (VA) 
hospitalization, or medical or surgical treatment.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran had active service from February 1973 to July 
1976.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2000 by the 
Department of Veterans Affairs (VA) St. Louis, Missouri, 
Regional Office (RO).  The Board remanded the case in August 
2003 for additional development.  The requested actions have 
since been completed, and the case is now ready for appellate 
review.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issue of 
entitlement to compensation under 38 U.S.C.A. § 1151 for a 
perirectal disability has been obtained, and the VA has 
satisfied the duty to notify the veteran of the law and 
regulations applicable to the claim, the evidence necessary 
to substantiate the claim, and what evidence was to be 
provided by the veteran and what evidence the VA would 
attempt to obtain on his behalf.

2.  There is no competent medical evidence which shows that 
the proximate cause of the postoperative residuals of a 
perirectal abscess was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the hospitalization or medical or 
surgical treatment, or that the proximate cause of any such 
disability was an event which was not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 
38 U.S.C.A. § 1151 for a perirectal disability, claimed to be 
caused by hospitalization, or medical or surgical treatment 
provided by the VA, are not met.  38 U.S.C.A. § 1151 (West 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
signed into law.  The Act is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The new law eliminates the concept of a well-grounded 
claim, and redefines the obligations of the VA with respect 
to the duty to assist claimants in the development of their 
claims.  First, the VA has a duty to notify the appellant and 
his representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement these 
changes in the law.   38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the law and 
implementing regulations have been fulfilled.  In Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005), the 
Court held, in part, that a VCAA notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that supports to the claim.  See also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  This "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

The Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.  The appellant was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes the discussions 
in the rating decision, the statement of the case (SOC), 
supplemental statement of the case (SSOC) and letters sent to 
the appellant informed him of the information and evidence 
needed to substantiate the claim and complied with the VA's 
notification requirements.  The communications, such as a 
letter dated in May 2004, provided the veteran with a 
specific explanation of the type of evidence necessary to 
substantiate his claim, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letter 
specifically advised him to send in any evidence in his 
possession that would support the claim.  The basic elements 
for establishing entitlement to benefits under 38 U.S.C.A. 
§ 1151 have remained unchanged despite the change in the law 
with respect to duty to assist and notification requirements.  
The VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The veteran has declined a hearing.  The claims 
file contains the veteran's treatment records.  The Board 
further finds that the evidence of record provides sufficient 
information to adequately evaluate the claim.  The Board has 
noted that the VA did not afford the veteran a disability 
evaluation examination or obtain a medical opinion in 
connection with his claim.  The only medical opinion is dated 
in January 2004 and was apparently prepared in connection 
with a separate claim for 1151 benefits for a genitourinary 
disorder.  The Board concludes that an examination or a 
medical opinion regarding the claim for a perirectal 
disability is not warranted as the veteran has not made any 
specific allegations on which an opinion could be made.  In 
this regard, the Board notes that the veteran has not made 
any specific allegations of negligence in the VA treatment.  
To request an opinion in a case where there are no specific 
allegations would amount to an impermissible "fishing 
expedition."  The Secretary is not required to provide 
assistance to a claimant when there is no reasonable 
possibility such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a)(2).  Although the veteran's 
representative has requested that the Board obtain VA medical 
quality assurance records, the Board finds no indication in 
the claims file that any such records exist but have not been 
obtained.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the claim.  Therefore, no 
further assistance to the appellant with the development of 
evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the VCAA and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The veteran contends that the RO made a mistake by denying 
his claim for compensation because his current rectal 
problems are due to surgery performed at a VA Medical Center 
in 1999.  The appellant's claim for compensation is premised 
on 38 U.S.C.A. § 1151.  Title 38, U.S.CA. § 1151 provides 
that, where a veteran suffers an injury or an aggravation of 
an injury resulting in additional disability by reason of VA 
hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service connected.  Subsequent amendments to 
38 U.S.C.A. § 1151 made by Public Law 104-204 require a 
showing not only that the VA treatment in question resulted 
in additional disability but also that the proximate cause of 
the disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the medical or surgical treatment, or 
that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  Those amendments 
apply to claims for compensation under 38 U.S.C.A. § 1151 
which were filed on or after October 1, 1997.  VAOPGCPREC 40-
97.  Because the veteran's claim was filed in May 2000, the 
version of § 1151 that is applicable to this case is the 
amended version that is applicable only to claims filed on or 
after October 1, 1997.  See Pub. L. No. 104-204, § 422(b)(1), 
(c), 110 Stat. 2926-27 (1996).  

The controlling regulation in the case is 38 C.F.R. § 3.358 
(Compensation for disability or death from hospitalization, 
medical or surgical treatment, examinations or vocational 
rehabilitation training (§ 3.800)) which provides, in 
pertinent part, as follows:

(a) General. Where it is determined that there is additional 
disability resulting from a disease or injury or an 
aggravation of an existing disease or injury suffered as a 
result of training, hospitalization, medical or surgical 
treatment, or examination, compensation will be payable for 
such additional disability. (Authority: 38 U.S.C. 1151) 
(b) Additional disability. In determining that additional 
disability exists, the following considerations will govern: 
(1) The veteran's physical condition immediately prior to 
the disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical 
condition resulting from the disease or injury, each body 
part involved being considered separately. 
(i) As applied to examinations, the physical condition prior 
to the disease or injury will be the condition at time of 
beginning the physical examination as a result of which the 
disease or injury was sustained. 
(ii) As applied to medical or surgical treatment, the 
physical condition prior to the disease or injury will be 
the condition which the specific medical or surgical 
treatment was designed to relieve. 
(2) Compensation will not be payable under 38 U.S.C. 1151 
for the continuance or natural progress of disease or 
injuries for which the training, or hospitalization, etc., 
was authorized. 
(c) Cause. In determining whether such additional disability 
resulted from a disease or an injury or an aggravation of an 
existing disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, the following considerations will govern: 
(1) It will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith. 
(2) The mere fact that aggravation occurred will not suffice 
to make the additional disability compensable in the absence 
of proof that it resulted from disease or injury or an 
aggravation of an existing disease or injury suffered as the 
result of training, hospitalization, medical or surgical 
treatment, or examination. 
(3) Compensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative. "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered. 
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined at the time 
consent was given whether that treatment would in fact be 
administered. 
(4) When the proximate cause of the injury suffered was the 
veteran's willful misconduct or failure to follow 
instructions, it will bar him (or her) from receipt of 
compensation hereunder except in the case of incompetent 
veterans. 

Based on review of the relevant evidence in this matter, and 
for the following reasons and bases, it is the decision of 
the Board that the preponderance of the evidence weighs 
against the claim for compensation under 38 U.S.C.A. § 1151 
for disability alleged to be caused by hospitalization or 
medical or surgical treatment provided by VA.

The evidence which has been presented includes VA medical 
treatment records such as a record dated in September 1999 
which reflects that the veteran was admitted for incision and 
drainage of a perirectal abscess.  The procedure was without 
complication.  

A record dated in December 1999 reflects that the veteran 
showed up with complaints of bloody discharge from the rectal 
area.  It was noted that he underwent incision and drainage 
of a perianal abscess in September 1999, and now had noted 
bleeding and drainage from the previous wound.  He was 
unclear as to whether his abscess cavity had completely 
healed after the first drainage procedure.  On examination, 
there was a 1 by 2 centimeter open area with no expressed 
discharge.  The assessment was apparently healing I&D site of 
perianal abscess.

The veteran underwent another surgery in May 2000.  The 
operative report reflects that the findings were of a 
resolved perianal abscess, small cavity, no evidence of 
fistula.  A record dated later in May 2000 reflects that he 
complained that he was unable to sit on the right buttock.  
He also reported other complaints such as burning on 
urination and lower abdominal stabbing pain.  

A record dated in July 2000 reflects that the veteran 
reported having continued anal pain, since his surgeries, 
which was aggravated by bowel movement and sometimes by 
walking.  The assessment was anal fissure. A record dated in 
February 2001 reflects that the veteran complained of 
continued pain and drainage.  Other subsequent VA records 
reflect similar complaints.

In reviewing the medical evidence pertaining to the veteran's 
disability, the Board notes that there is no medical opinion 
which contains any indication that there was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
hospitalization or medical or surgical treatment, or that the 
proximate cause of any such disability was an event which was 
not reasonably foreseeable.  Although the record demonstrates 
that the veteran had ongoing symptoms after receiving VA 
treatment, that chain of events alone is not sufficient to 
support the claim.  Although the veteran has offered his own 
opinion that his complications were due to VA treatment, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that lay persons, such as the veteran, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).

In summary, there is no competent medical evidence which 
shows that the proximate cause of the veteran's perirectal 
disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the hospitalization or medical or 
surgical treatment, or that the proximate cause of any such 
disability was an event which was not reasonably foreseeable.  
In fact, the veteran has not even made any specific 
allegation as to the existence of any such fault on the part 
of the VA.  Although the veteran's representative has implied 
that it was the responsibility of the caretakers at the VA to 
ensure that infection did not result from the surgery, the 
Board concludes that occurrence of such an infection does 
not, in and of itself, demonstrate fault.  Accordingly, the 
Board concludes that the criteria for entitlement to 
compensation under 38 U.S.C.A. § 1151 for a perirectal 
disorder, claimed to be caused by hospitalization, or medical 
or surgical treatment provided by the VA, are not met.  


ORDER

The claim for compensation under 38 U.S.C.A. § 1151, for a 
perirectal disorder claimed to be caused by hospitalization 
or medical or surgical treatment provided by the VA is 
denied.




	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


